DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Claims 1-9 in the reply filed on 10/06/2021 is acknowledged.
Claims 10-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected assembly and method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/06/2021.
Claim Objections
Claims 1 and 8-9  are objected to because of the following informalities:  
Claim 1 uses the term “mash”  and “mashes” which should be “mesh” and “meshes”, respectively.  
Claim 8 uses the language, “biomaterial comprising of successive” which should be “biomaterial comprises successive”.
Claim 8 uses the phrase, “and stacked up from” which should be “and the successive layers are stacked from”.
Claim 9 uses the language, “biomaterial comprising of successive” which should be “biomaterial comprises successive”.
Claim 9 uses the phrase, “and stacked up from” which should be “and the successive layers are stacked from”.
 Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation, “said inner porosity values are less than said external porosity values” of Claim 1, must be shown or the feature(s) canceled from the claim(s) (Currently, Figure 1 shows the porosity increasing in the direction of the inner layers).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear whether the claim language, “comprising a multi drug-containing polymer layers” means the device has multiple layers or has multiple drugs in each polymer layer. Clarification is required. For purposes of examination the limitation is interpreted to mean that each polymer layer contains multiple drugs. The dependent claims are likewise rejected.
The term "much" in claim 4 is a relative term which renders the claim indefinite.  The term "much larger" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7 and 9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 1 defines the controlled drug-release properties of the porous material and Claim 7 repeats this limitation and thus does not further limit the invention.  
Claim 1 defines the porous layers as “having porosity gradient to control the release of the drugs, where the external drug-containing polymer layer have porosity values and the inner drug-containing polymer layers have different porosity values, wherein said inner porosity values are less than said external porosity values” (emphasis added). The language of claim 9, “stacked up from high to low porosity from the inside toward outside of the material” is contradictory to the cited limitation of claim 1 and thus does not further limit the invention as both limitations cannot be true at the same time.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-4 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoganson et al. (US 20050177118 A1) and Palmer et al. (US 20140081296 A1).
Regarding Claim 1, Hoganson teaches an implantable device which comprises one multilayer porous material with controlled release properties (e.g. Fig. 3; [0150]-[0151]), comprising a multi drug-containing polymer layers having porosity gradient to control the release of the drugs (e.g. [0151]), where the external drug-containing polymer layer have porosity values and the inner drug-containing polymer layers have different porosity values (e.g. [0151]), wherein said inner porosity values are less than said external porosity values (e.g. Fig. 3, elements 20a-c; [0151]; Layers 20a and 20c are porous .
Hoganson does not disclose the following features, however, Palmer teaches an implantable material comprising two mashes having osseointegration properties (e.g. Fig. 5-6; [0065]-[0070], [0092]) and; one multilayer porous material with controlled release properties that is placed in between the 2 mashes (e.g. Fig. 5-6; [0065]-[0070] [0092]; the top and bottom layers of the mesh can be adhered to the top and bottom layers of the multiplayer porous device taught in Hoganson).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the multilayered porous device of Hoganson to have a mesh layer on both sides of the device to enhance tissue integration (Palmer, [0081] )as in Palmer because the modification would merely involve use of the above techniques taught by Palmer to modify the stent device of Anderson in order to optimize the design of the stent. Courts have recognized that a conclusion that the claimed subject matter would have been obvious to one of ordinary skill in the art is supported by findings that the claimed subject matter merely involves using a known technique to improve similar devices in the same way. MPEP 2143.
Regarding Claim 2, Hoganson teaches an implantable device wherein said the implantable biocompatible medical device is a cranioplasty plate (This limitation recites an intended use and thus if the cited structure can perform the recited function the limitation is considered met; e.g. [0038], [0053], [0167]).
Regarding Claim 3, Hoganson does not disclose the following features, however, Palmer teaches meshes made of osteoconductive material resistant to hydrolysis to offer structural resistance and to promote osseointegration (e.g. [0008]-[0013], [0092]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the multilayered porous device of Hoganson to have the mesh comprise osteoconductive material such as bone morphogenic protein in 
Regarding Claim 4, Hoganson does not disclose the following features, however, Palmer teaches meshes wherein said the mesh has holes much larger than the multilayer porous material (e.g. the meshes of Palmer have pores ranging from 100 to 5000 microns {Palmer, [0086]}, while the pores of the porous device in Hoganson have pores sizes of, preferably 100-500 microns {Hoganson, [0146]} such that the possible embodiments allow the pores of the mesh of palmer to be large than the pores of porous layers). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the multilayered porous device of Hoganson to have a mesh layer on both sides of the device to enhance tissue integration (Palmer, [0081] )as in Palmer because the modification would merely involve use of the above techniques taught by Palmer to modify the stent device of Anderson in order to optimize the design of the stent. Courts have recognized that a conclusion that the claimed subject matter would have been obvious to one of ordinary skill in the art is supported by findings that the claimed subject matter merely involves using a known technique to improve similar devices in the same way. MPEP 2143.
Regarding Claim 6, Hoganson teaches an implantable device wherein said drug is selected from the group of antimicrobial compounds (e.g. [0151]; Table 4)
Regarding Claim 7, Hoganson teaches an implantable device wherein said porous material has controlled release properties of drugs (e.g. [0151]).

wherein said porous biomaterial comprising of successive layers of various porosities and stacked up from low to high porosity from one side of the release medium to the other side (e.g. Fig. 2; [0143]-[0145]).
In the instance that the cited portion of Hoganson does not depict what Applicant intends to claim it is noted that it would have been obvious to one of ordinary skill in the art at the time the invention was made to rearrange the layers of the device of Hoganson from low to high porosity, since it has been held that rearranging parts of a prior art structure involves only routing skill in the art. MPEP 2144.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoganson et al. (US 20050177118 A1) and Palmer et al. (US 20140081296 A1) as applied to claim1-4, 6-8 above, and further in view of Jeong et al (US 10420861 B2).
Regarding Claim 5, Hoganson does not disclose the following features, however, Jeong teaches an implantable material wherein the biomaterial can be biocompatible nanofibers (e.g. Column 5, Lines 17-65). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the multilayered porous device of Hoganson to have the polymer material be composed of nanofibers as taught by Jeong because the structure of the material is one a finite number of material structures in the art. Courts have recognized that a conclusion that the claimed subject matter would have been obvious to one of ordinary skill in the art is supported by findings that the claimed subject matter merely chosen from a finite number of identified, predictable solutions, with a reasonable expectation of success. MPEP 2143.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoganson et al. (US 20050177118 A1) and Palmer et al. (US 20140081296 A1) as applied to claims 1-4, 6-8 above, and further in view of Zhang et al (US 20190201584 A1).
wherein said porous biomaterial comprising of successive layers of various porosities and stacked up from high to low porosity from the inside toward outside of the material.
(e.g. Fig. 1; [0070]).
Hoganson and Zhang are concerned with the same field of endeavor, namely, implantable osteogenic material.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hoganson such that the successive layers of various porosities and stacked up from high to low porosity from the inside toward outside of the material as taught by Zhang to simulate the structure of a human skull (e.g. Zhang, [0012]-0017])
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED KLAR ROVIRA whose telephone number is (571)272-0068. The examiner can normally be reached Mon-Fri: 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 4089187557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/J.K.R./Examiner, Art Unit 3774                                                                                                                                                                                                        

/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774